lLLREAD, J.:
Epitomized Opinion
Ainsworth recovered damages in a suit brought y her in the lower court where she claimed that he and two relatives, while walking along Salem venue, near Dayton, were struck by Heck’s auto-lobile, driven by Heck’s son. Ainsworth charged hat Heck was negligent in that the ear was driven t a dangerous speed, without sufficient lights, and hat Heck failed to give proper warning of his pproach. Heck claimed that the approach from the opposite direction of an automobile with glaring lights made it impossible for the driver of Heck’s car to see the Ainsworths. Hecit did not tu.iy adm.. his own liability for his son’s negligence. Heck claims error in admission of evidence as to the agency of the son who drove the car, and also in the refusal of the court to charge, that, if Heck were to be found negligent it must be proved that under the circumstances mentioned, i. e., being blinded by the glaring light, he failed to stop immediately. Held by Court of Appeals in affirming the judgment:
1. Evidence as to the agency of a son is admissible when the answer of the party charged with the negligence does not fully admit the agency.
2. When several acts of negligence are charged to a defendant, and the defendant sets up one set of circumstances as a defense, a request by such defendant that the court instruct the jury, that defendant can only be shown to be negligent if he acted in a given manner under those circumstances, was properly refused. Such a charge would have excluded the assignment of negligence in respect to the other charges of negligence.